UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 Or oTRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-12850 AVALON OIL & GAS, INC. (Exact Name of Small Business Issuer as specified in its charter) Nevada 84-1168832 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) 7808 Creekridge Circle, Suite 105 Minneapolis, MN55439 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (952) 746-9652 Indicate by check mark whether the Issuer: (1) Has filed all reports required to be filed by Section 13 or 15(d) of theExchange Act during the past 12 months (or for such shorter period that theregistrant was required to file such reports): YesxNo o (2) Has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, anaccelerated filer, a non-accelerated filer, or a smaller reporting company. Seethe definitions of "large accelerated filer," "accelerated filer" and "smallerreporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesoNo x 3,190,673shares of the registrant's Common Stock, $0.001 per share, wereoutstanding as of August 14, 2012. Table of Contents PART I FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Consolidated Balance Sheets as of June 30, 2012 (Unaudited)and March 31, 2012 3 Consolidated Statements ofOperationsfor the Three Months Ended June 30, 2012 and 2011 (Unaudited) 5 Consolidated Statements of Cash Flows for the Three Months Ended June 30, 2012 and 2011(Unaudited) 6 Notes to ConsolidatedFinancial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition or Plan of Operation 20 Item 3. Qualitative and Quantitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 PART II OTHER INFORMATION Item 1. Legal Proceedings 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults upon Senior Securities 27 Item 4. Mine Safety Disclosures 27 Item 5. Other Information 27 Item 6. Exhibits and Reports on Form 8-K 28 Signatures 29 ITEM 1. FINANCIAL STATEMENTS Avalon Oil & Gas, Inc. Consolidated Balance Sheets June 30, 2012 March 31, 2012 (Unaudited) Assets Current Assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $0 and $0 Notes receivable Deposits and prepaid expenses Receivables from joint interests, net of allowance for doubtful accounts of $126,791 and $135,708 Total current assets Notes receivable Property and equipment, net Unproven oil & gas properties Producing oil & gas properties, net Intellectual property rights, net Total Assets $ $ See notes to consolidated financial statements 3 Avalon Oil & Gas, Inc. Consolidated Balance Sheets (Continued) June 30, 2012 March 31, 2012 (Unaudited) Liabilities and Stockholders' Equity Current Liabilities: Accounts payable and accrued liabilities Accrued payroll - related parties Dividends payable to related party Accrued liabilities to joint interest Notes payable - related party Notes payable, net of discount Total current liabilities Notes payable, net of discount Accrued asset retirement obligation (ARO) liability Total Liabilities Commitments and contingencies Stockholders' Equity Preferred stock, Series A, $.10 par value, 1,000,000 shares authorized; 100 shares issued and outstanding stated at redemption value Common stock, $.001 par value: 10,000,000 shares authorized 3,190,673 and 2,558,584 shares issued and outstanding at June 30, 2012 and March 31, 2012 respectively Additional paid in capital Common stock subscribed - - Accumulated deficit ) ) Total Stockholders Equity Total Liabilities and Stockholders' Equity $ $ See notes to consolidated financial statements 4 Avalon Oil & Gas, Inc. Consolidated Statements of Operations For the three For the three Months ended Months ended June 30, 2012 June 30, 2011 (Unaudited) (Unaudited) Oil & Gas Sales $ $ Operating expenses: Lease operating expense, severance taxes and ARO accretion Selling, general and administrative expenses Stock based compensation - Depreciation, depletion, and amortization Total operating expenses Operating loss ) ) Other income (expense): Gain (Loss) on extinguishment of debt - Interest expense, net ) ) Total other income (expense) ) ) Loss before income tax ) ) Provision for income taxes - - Net Loss ) ) Preferred stock dividends ) ) Net loss attributable to common shareholders $ ) $ ) Net loss per share - basic and diluted ) ) Weighted average shares outstanding - basic and diluted See notes to consolidated financial statements 5 Avalon Oil & Gas, Inc. Consolidated Statement of Cash Flows (Unaudited) For the three For the three Months ended Months ended June 30, 2012 June 30, 2011 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Common stock issued for services Accrued interest - Stock issued for reduction of interest on notes payable ) (Gain) Loss on extinguishment of debt - ) Depreciation Depletion Depreciation and ARO liability Amortization of discount on notes payable Amortization of intangible assets Net change in operating assets and liabilities: Accounts receivable Joint interest receivable - ) Accounts payable and other accrued expenses 23 Dividends payable to related party Due to related party Asset retirement obligation Net cash used in operating activities ) ) Cash flows from investing activities: Deposit on the purchase of additional assets - ) Principle payments received on notes receivable Net cash provided by (used in) investing activities ) Cash flows from financing activities: Proceeds from advances from related party - Proceeds from notes payable - Net cash provided by financing activities See notes to consolidated financial statements 6 Avalon Oil & Gas, Inc. Consolidated Statement of Cash Flows (Continued) (Unaudited) For the three For the three Months ended Months ended June 30, 2012 June 30, 2011 Net (decrease) in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $
